Citation Nr: 1805406	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  13-12 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement for service connection for status post myocardial infarction, to include as secondary to posttraumatic stress disorder (PTSD).

2. Entitlement for service connection for a psychiatric disorder, to include PTSD, depression, psychosis, and schizoaffective disorder.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the above claims.  The Veteran was notified of this decision and of his appellate rights by letter dated March 19, 2001.  This letter was returned as undeliverable by the postal service, with a forwarding address listed for the Veteran.  It does not appear that the letter was re-mailed to the Veteran at his updated address.  His claims were again denied in an April 2009 rating decision, and the Veteran perfected an appeal. 

In December 2016, the Board remanded the Veteran's claims so he could be scheduled for a videoconference hearing before a Veterans Law Judge (VLJ). That hearing was held in April 2017 before the undersigned VLJ. A transcript of that hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the further delay, a remand is required in this appeal to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.

With respect to in-service stressors, the Veteran asserts that he suffered a head injury while on liberty status in Subic Bay in the Philippines in the summer of 1980.  He stated that he was serving aboard the USS Constellation.  He reported that during this time the Philippines were under martial law and everyone had to be off the street by midnight.  Since he overstayed his liberty pass, two to three Philippine soldiers stopped him and began screaming at him.  They reportedly pulled their weapons out, pointed them into his head, threw him on the ground, and hit him with the butt of their rifles.  The Veteran stated that while they were beating him, they told him to get off the street or they were going to kill him.  He then ran as fast as he could to the US Naval Base entrance gate, where he was told by the sentry on duty to get to his ship as fast as he could.  When he reported onboard his ship that night, the Officer of the Day ordered him to go to sick call in the morning.  The Veteran stated that the Officer of the Day made an entry on the duty log, and the next morning the Veteran informed his division CPO about the incident and was counseled on his behavior.   After he had a long talk with his division CPO, the Veteran reportedly went to sick call.  The Veteran asserts that ever since this incident he has been traumatically disturbed.  See Claim received March 30, 2000; VA Forms 21-4138, dated July 28, 2000 and April 2, 2010.   

The Veteran also reported that a guy he knew from boot camp, named Lawhorn, was killed and chopped up in San Diego.  He also reportedly went ashore in Kenya and saw a fellow service member beaten, and he was detained and terrorized by local police.  On another occasion, he was on life buoy watch when he witnessed the Master at Arms (C.H.) chasing a sailor across the deck.  The sailor jumped overboard, and when the Veteran tried to assist, he saw the soldier being attacked by a shark.  Further, while at sea his ship reportedly collided with a Bangladesh Merchant Ship on June 26, 1980.  See Examination report from John Atkinson, MA, dated October 13, 2011; Informal Conference Report, dated August 11, 2014; VA Form 21-4138, dated December 20, 2017.   

A buddy statement from C.H. from November 2017 supports the Veteran's claimed in-service stressors of witnessing a sailor jumping overboard and being eaten by a shark and experiencing a collision between the USS Constellation and a Bangladesh oil tanker.  The Defense Personnel Records Information Retrieval System (DPRIS) information already contained in the record spoke only to the Veteran having not returned to the USS Constellation suffering "injuries/duress."  The history and deck logs revealed that during the May-June 1980 time period, the ship was underway in the Indian Ocean. The history did reveal that during the year the ship was located in the Philippines from April 7 to 17, from August 23 to September 6, and from September 23 to 26, 1980.  Additional development is required in order to attempt to verify the Veteran's claimed in-service stressors.  

The AOJ should seek further details from the Veteran and attempt to corroborate his in-service stressors.  Then, the AOJ should afford the Veteran a VA examination in order to determine the etiology of any current psychiatric disorder.

As the claim for service connection for a heart disorder is inextricably intertwined with the claim for service connection for a psychiatric disorder, it is deferred at this time.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Jerome Goodman.  

2.  Associate with the claims file all of the Veteran's VA treatment records, dated from December 2008, forward. The Veteran has treated at VA facilities in West Palm Beach and Miami.

3.  Review the Veteran's stressors, as detailed above in the body of this remand.  Undertake any necessary stressor verification development, to include requesting more detailed information from the Veteran as to the dates, locations, and names or buddy statements from fellow crewmembers who were involved in the Veteran's reported in-service stressors, to include, but not limited to: (1) witnessing a sailor jumping overboard and being eaten by a shark; (2) experiencing a collision between the USS Constellation and a Bangladesh oil tanker on June 26, 1980; (3) being attacked, beaten, and having a gun pointed at his head by Philippine Marines; (4) seeing a service member (Lawhorn) "all chopped up" in San Diego; (5) killing when called to stop a terrorist uprising in the Philippines; and (6) encountering police while in Mombasa, Kenya.  Following such clarification/response, contact the DPRIS, Joint Records Research Center (JSRRC), and/or Department of the Navy, or any other appropriate records repository, and attempt to verify the Veteran's reported in-service stressors. 

If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The Veteran and his representative must then be given an opportunity to respond.

4.  Thereafter, schedule the Veteran for a VA examination to be conducted by a psychologist or psychiatrist.  The Veteran's entire claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

(a)  The examiner should elicit a full history from the Veteran.  The examination should include any necessary diagnostic testing or evaluation.

(b)  The examiner should identify all psychiatric disorders found to be present.

(c)  In regard to EACH diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the in-service stressors described by the Veteran.

If a diagnosis of PTSD is deemed appropriate, the examiner should clearly explain how the diagnostic criteria are met and comment upon the link between any such stressor(s) and the Veteran's symptoms.  It should be determined whether any claimed in-service stressors are adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to the claimed in-service stressors.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.

In rendering this opinion, the examiner must consider and address the Veteran's statements and testimony, concerning the Veteran's reported in-service stressors, as well as the reported in-service onset and post-service continuity of his psychiatric symptomatology.  

The examiner should also review and consider the June 1, 2017, report from Dr. Jerome Goodman and the October 13, 2011 report from Dr. John Atkinson.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In this regard, the Board emphasizes that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology and medical history must be specifically acknowledged and considered in formulating any opinions concerning the onset of any identified disorder.  If the Veteran's reports regarding his history of symptoms of and treatment for any diagnosed psychiatric disorder are rejected, the examiner must provide a reason for doing so.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

5.  After completing the above, review the medical examination reports to ensure that they adequately respond to the above instructions, including that they provide an adequate explanation in support of the opinion stated.  If the report is deficient in this regard, return the case to the examiners for further review and discussion.

6.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




